Citation Nr: 1739311	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-21 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for left ankle degenerative joint disease (DJD). 

2.  Entitlement to service connection for gout with rheumatoid arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1996 to May 2000.

These matters are before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in April 2013.  A transcript of the hearing is of record.

These matters were previously remanded in April 2014 for further development.  Thereafter, in May 2016, the Board denied entitlement to service connection for left ankle DJD and remanded the gout claim.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In March 2017, the Court issued an order granting a March 2017 Joint Motion for Remand (JMR). These matters have now been return to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the JMR, the parties agreed that the Board failed to ensure VA satisfied its duty to assist in providing an adequate VA examination opinion with regard to the claim for left ankle service connection.  The JMR instructed VA to obtain a new examination or medical opinion.  This claim is remanded in compliance with the March 2017 JMR and Court Order.

Subsequent to the Court's Remand, in July 2017, the Veteran submitted correspondence from Dr. C. H., MD , a private physician.  The opinion is pertinent to both claims for service connection.  The Veteran declined to waive RO jurisdiction in considering this new evidence; accordingly, remand is required.  38 C.F.R. § 20.1304 (c)

Finally, in May 2016, the Board remanded the claim for service connection for gout for a VA addendum opinion.  Addendums were obtained in July and November 2016.  As these opinions were obtained prior to the aforementioned July 2017 statement from the Veteran's private physician,  the claims file should be forward to the 2016 VA examiner for consideration.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo an orthopedic examination.  The Veteran should be properly notified of the examination and of the consequences of his failure to appear.  His claims file must be reviewed by the examiner in conjunction with the examination and such review should be recorded in the examiner's report.  Based upon claims file review and sound medical principles, the examiner should answer the following questions:

a. Identify/diagnose all current disabilities of the left ankle that have existed during the appeal period.   In so doing, the examiner must directly address Dr. C. H.'s July 2017 contentions regarding alternative diagnoses. 

b. For each disability of the left ankle, is it at least as likely as not that the disorder had its onset in service or is otherwise etiologically related to the Veteran's active service, to include his duties as a parachutist?  The examiner must acknowledge and discuss the Veteran's lay statements, to include his explanation of the stresses and strains of his active duty and his claims of ongoing pain since service.  In rendering this determination, the examiner must specifically address the following:

i. Conceded in-service injury.  The Board finds the Veteran competent and credible to report an in-service injury to his ankle. 
Although service treatment records do not confirm treatment or diagnosis for a left ankle injury, personnel records establish the Veteran was in receipt of the Parachutist Badge and the Air Assault Badge.  Therefore, the Board finds it plausible that he could have injured his ankle after bad parachute landings as he testified to at Board Hearing.  Additionally, it is also plausible that he could have injured his ankle while running during physical training.

ii. The examiner must discuss the April 2013 statement from Dr. A. B., MD. 

iii. The examiner must directly address the July 2017 findings of Dr. C. H. 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. Obtain an addendum opinion from the 2016 VA examiner, or if unavailable another qualified examiner, which addresses the significance, if any, of Dr. C. H.'s July 2017 submissions on the etiology of the Veteran's gout disability.  The examiner should address the findings made by Dr. C.H. and state whether this alters their opinion and why.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Then, the RO should readjudicate the issues on appeal with consideration of all pertinent evidence including Dr. C. H.'s submissions. 

If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

